Citation Nr: 0210301	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
post traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.

2.  Entitlement to service connection for arthritis, multiple 
joints, and back.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for gout.

6.  Entitlement to service connection for hepatitis C, as a 
result of exposure to herbicides.





REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).  His 
decorations are shown to include the Vietnam Service Medal 
and the Combat Infantryman Badge (CIB).

The Board remanded this case in March 2001 for further 
development.  During the pendency of the remand, the RO 
increased the veteran's disability rating for PTSD from 30 to 
50 percent.  The case has returned for appellate review.

The Board notes that in a June 2001 written statement the 
veteran raised the issue of entitlement to service connection 
for diabetes mellitus.  He also raised the issues of 
entitlement to service connection for hypertension, gout, and 
loss of liver function as secondary to diabetes mellitus.  
Subsequently, in an April 2002 decision, the RO granted 
entitlement to service connection for insulin-dependent 
diabetes mellitus due to exposure to herbicides.  The Board 
refers the claims for secondary service connection for 
hypertension, gout, and loss of liver function due to 
diabetes mellitus to the RO for further development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  Hepatitis C, arthritis of multiple joints and back, 
bilateral carpal tunnel syndrome, hypertension and gout were 
not present during the veteran's service, did not develop 
until many years after service, and are not causally related 
to some incident of service.

3.  The veteran's service-connected PTSD has not been 
objectively shown to be productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's period of service.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001). 

2.  Arthritis of multiple joints and back, bilateral carpal 
tunnel syndrome, hypertension, and gout were not incurred in 
or aggravated by the veteran's period of service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

3.  The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.655, 4.7, 4.124a, 4.132, Diagnostic 
Code 9400 (1996), amended by 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claims of 
hepatitis C as a result of exposure to herbicides (Agent 
Orange), arthritis of multiple joints and back due to being 
struck by lightening, bilateral carpal tunnel syndrome due to 
being struck by lightening, hypertension, gout, and PTSD.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the 
respective July 1999, January 2000 and March 2000 statements 
of the case and supplemental statements of the case sent to 
the veteran notified him of the evidence required to grant 
his claims, and of the information and evidence needed to 
substantiate them.  The Board also informed the veteran of 
this in the March 2001 Remand.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a May 2001 letter 
sent to the veteran's address of record, and notified the 
veteran of the type of evidence necessary to substantiate his 
claims.  It informed him that it would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Therefore, the Board may proceed to 
address the merits of the veteran's claims.

In the July 2002 Appellant's Brief, the representative 
indicated that he and the veteran were satisfied with respect 
to the facts and historical data, and they believed that the 
facts and historical data presented in the statement and 
supplemental statement of the case were sufficient.  (VA Form 
646, p. 2).  Therefore, the Board may proceed to address the 
merits of the veteran's claim.

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  38 C.F.R. § 3.655(a) (2001).  When a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, as in this case, the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (2001).

The RO scheduled the veteran for a VA examination set for 
March 2000.  Prior to that examination date, the veteran 
requested that it be scheduled at another VAMC.  The RO 
complied and rescheduled the veteran for another VA 
examination set for April 2000.  According to a VAMC record, 
the veteran failed to report for the April 2000 VA 
examination.

In a subsequent May 2000 supplemental statement of the case, 
the RO informed the veteran that as a result of his failure 
to report for the April 2000 VA examination, it would decide 
the case based on the evidence of record.  The veteran and 
his representative have not subsequently provided a good 
cause reason for not attending the scheduled VA examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley, see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case the veteran has not 
fully cooperated with VA in presenting for a scheduled 
examination that might have provided relevant findings with 
respect to his claim for an initial compensable rating for 
his PTSD.  Based on these particular facts, therefore, there 
is no further action which must be undertaken to comply with 
the provisions of the VCAA and the claim will instead be 
decided based on the evidence of record consistent with 38 
C.F.R. § 3.655.

II.  Service connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2001), the listed 
disorders shall be considered to have been incurred in 
service if they manifest to a degree of 10 percent or more 
within a specified period of service in a veteran who served 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  A veteran who 
during active service served in the Republic of Vietnam 
during the prescribed shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 107 
___(HR 1291), 7 1116(f) (December 27, 2001).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

The appellant may also try to establish service connection 
for hepatitis C on a direct basis.  See generally Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  That is, a disease 
need not be specifically mentioned in these regulations if 
the appellant establishes by the objective medical evidence 
of record that there is a relationship between a current 
disorder and exposure to Agent Orange in service.

The veteran is a combat veteran.  Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
1991).

The presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and 
not the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).

The Board finds that the preponderance of the evidence is 
against the veteran's service-connection claims for hepatitis 
C as a result of exposure to herbicides (Agent Orange); 
arthritis of multiple joints and back and for bilateral 
carpal tunnel syndrome, claimed as due to being struck by 
lightening; hypertension; and gout.  

Service connection for hepatitis C must be denied on a 
presumptive basis under 38 C.F.R. § 3.309(a) and (e) because 
it is not listed as a disorder which is presumed to have 
developed if manifest after exposure to Agent Orange, 
pursuant to the provisions of the applicable regulation.  38 
C.F.R. § 3.309(a), (e).  Accordingly, the portion of the 
appellant's claim contending that the cause of the veteran's 
hepatitis C was a result of inservice exposure to Agent 
Orange must be denied on a presumptive basis.  38 C.F.R. §§ 
3.307, 3.309.  

Carpal tunnel syndrome and gout are not listed as presumptive 
disorders pursuant to the provisions of this regulation.  38 
C.F.R. § 3.309(a).  Accordingly, the portion of the 
appellant's claim contending that the cause of the veteran's 
carpal tunnel syndrome and gout must be denied on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Although arthritis and hypertension are listed as presumptive 
disorders pursuant to 38 C.F.R. § 3.309(a), the portion of 
the appellant's claim for these disorders must be denied on a 
presumptive basis because there is no competent evidence of 
record, or competent evidence identified by the veteran, 
showing that the veteran developed arthritis or hypertension 
manifest to a degree of 10 percent or more within a year from 
discharge.  38 C.F.R. §§ 3.307, 3.309.

The preponderance of evidence is against the veteran's claims 
for hepatitis C, multiple joint arthritis (due to being 
struck by lightening), bilateral carpal tunnel syndrome (due 
to being struck by lightening), hypertension, and gout on a 
direct basis.  

The Board finds the veteran's service medical records, 
specifically the August 1966 expiration of service report, 
controlling in this case.  Contemporaneous medical findings 
may be given more weight than a medical opinion coming many 
years after separation from service.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  According to the veteran's 
August 1966 expiration of service examination report, no 
abnormality was noted with respect to the veteran's claimed 
disorders.  The service medical records are negative for an 
incident in which the veteran was struck by lightening.  
Furthermore, the veteran noted no prior treatment for 
hepatitis, multiple joint arthritis (due to being struck by 
lightening), bilateral carpal tunnel syndrome (due to being 
struck by lightening), hypertension, or gout on his August 
1966 service Report of Medical History that he completed and 
signed prior to discharge.

Although the veteran is a combat veteran, he has not 
specifically contended that he was struck by lightening 
during combat.  In his June 1998 claim, he indicated that he 
was struck while leaning on a tent pole while at "Phin Ring" 
in South Vietnam.  In his September 1999 substantive appeal 
he provided no further details, although he asked that VA 
consider 38 U.S.C.A. § 1154(b) with respect to his claims. 

Nevertheless, assuming that he was struck by lightening 
during combat, competent medical evidence of both a current 
disability and nexus to service is still required to prevail 
in his claims.  As noted, the service medical records are 
negative for a disability resulting from the veteran being 
struck by lightening.  The service medical records are also 
negative for arthritis, to include of the back, and carpal 
tunnel syndrome.  

The post-service evidence does not provide a medical nexus 
linking any of the veteran's claimed disorders to his period 
of service or the period within the relevant presumptive 
period.  The veteran was not treated for his claimed 
disorders until many years after his discharge from service.  
There are no post-service medical records between 1966 and 
the 1980s.  According to a June 1986 VA post-surgical 
discharge report, the veteran had a six-year history of low 
back problems, which would place the onset in approximately 
1980.  The veteran's private treatment records from 1995 
indicate that he experienced low back problems, but the 
medical history in these records does not indicate by history 
that he developed it during service.  VA outpatient treatment 
records during the 1990s indicate that the veteran has been 
generally treated for hypertension and neuropathy, without a 
nexus to service. 

The military records do not support the statements provided 
by the veteran.  Although the veteran contends that he 
developed hepatitis C, multiple joint arthritis (due to being 
struck by lightening), bilateral carpal tunnel syndrome (due 
to being struck by lightening), hypertension, and gout as a 
result of military service, as a lay person untrained in the 
fields of medicine and/or science, he is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also 66 Fed. Reg. 45,630 (2001) 
[defining "competent medical evidence" as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  Hence, service connection must be denied on a 
direct and a presumptive basis.

With respect to the credibility of the veteran's statements, 
the Board initially observes that there is no competent 
corroborative evidence.  Even more critically, it appears 
that the veteran's recent statements, which he made in 
connection with his claim for VA monetary benefits, are at 
odds with statements that he made years before he filed his 
claim.  The veteran's current statements contrast with the 
Report of Medical History that he completed and signed in 
August 1966 prior to discharge, which is negative for 
complaints of these disorders.  According to a June 1986 VA 
post-operative discharge report, the physician noted that the 
veteran had a 6-year history of back pain, without discussion 
of an injury or lightening strike during service.  According 
to private treatment records from 1995, the veteran was 
treated for radiating low back pain and various neuropathies, 
but there is no discussion or objective indication that these 
disorders were caused by being struck by lightening during 
service.  Although the records indicate that the veteran has 
treated with VA since the mid-1980s, he did not report that 
he was struck by lightening until he filed his claim in June 
1998, nearly 30-years after discharge from service. 

In January 2000, the veteran contended that a VA physician 
told him that he developed hepatitis C as a result of 
drinking contaminated water in Vietnam.  The RO requested 
copies of the veteran's VA medical records; however, this 
evidence does not contain an opinion regarding contaminated 
water.  The Board finds that the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layman's sensibilities, is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

The medical record is entirely negative for any evidence of 
the claimed disorders until the mid-1980s.  The only 
supporting evidence is comprised of the veteran's own recent 
statements, made in connection with his claims of entitlement 
to VA monetary benefits, in which he maintains that he was 
exposed to Hepatitis C, as well as for being struck by 
lightening and developing arthritis, carpal tunnel syndrome, 
hypertension, and gout, during his period of service over 30-
years before.

It is the responsibility of the Board to determine the 
credibility of proffered evidence by evaluating each piece of 
evidence in light of the record as a whole. See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). See also Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  In the absence of 
medical evidence suggestive of the veteran's exposure to 
Hepatitis C, being struck by lightening during his period of 
service with the resulting disabilities as claimed, or 
developing hypertension and gout during service, referral of 
this case for a VA examination or opinion would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  Any medical opinion 
which links the veteran's claimed disorders to these claimed, 
but uncorroborated events during his period of service would 
necessarily be based solely on the veteran's uncorroborated 
recent assertions regarding his own medical history. 

According to an April 2000 VA outpatient treatment record, 
the examiner noted that the veteran had hepatitis C, with a 
history of liver disease (cirrhosis), blood transfusions in 
the 1970s, a history of drug use in Vietnam, and tattoos.  
The Board notes, however, that none of this is corroborated 
by the service medical records or post-service medical 
records.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In the absence of any evidence, other than the veteran's mere 
assertions, on which a medical examiner could link the 
claimed disorders to the veteran's period of service, such 
opinion would be useless.  Under the circumstances presented 
in this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  
Accordingly, the Board determines that a medical examination 
or medical opinion is not necessary in the instant case, and 
that a remand for the purpose of providing a medical 
examination or obtaining a medical opinion consequently is 
not warranted.
 
The veteran's assertions concerning the possibility of 
exposure to hepatitis C, being struck by lightening or 
developing any of the claimed disorders are lacking in 
credibility, do not constitute competent medical evidence, 
and are completely unsupported by contemporary medical 
evidence on file that first references a back disorder in the 
1980s and the other disorders in the 1990s, many years after 
his period of service.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims.  The veteran's recent lay statements to 
the contrary notwithstanding, there is no objective evidence 
that hepatitis C, that arthritis of multiple joints, 
including the back, bilateral carpal tunnel syndrome, 
hypertension or gout was present during his service from 1964 
to 1966 or within a year of his discharge.  Nor is there any 
competent medical evidence of record which links the 
veteran's current hepatitis C to exposure to herbicides 
(Agent Orange) during service, links arthritis of multiple 
joints and back and bilateral carpal tunnel syndrome as due 
to being struck by lightening during service, or hypertension 
or gout with that period of service.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hepatitis C, arthritis of multiple joints and back, bilateral 
carpal tunnel syndrome, hypertension and gout is denied.

III.  Increased rating

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing due to a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's appeal is 
from the initial rating assigned for service-connected PTSD.  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate statement of the case.  
Fenderson at 126.  With an initial rating, the RO can assign 
separate disability ratings for separate periods of time 
based on the facts found.  Id.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco at 58.  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson.

The RO did not phrase the issue in terms of an initial rating 
for service-connected PTSD; however, the Board concludes that 
the veteran was not prejudiced by this in the circumstances 
of this case.  The RO's statement of the case and 
supplemental statement of the case provided the veteran with 
the appropriate applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial compensable disability evaluation for the service-
connected PTSD.  According to the statement and supplemental 
statement of the case, the RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since his original claim.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim for an 
increased rating for his PTSD.  He has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.   

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and 
Schafrath, 1 Vet. App. 589, the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  Under the 
criteria, a 70 percent evaluation is appropriate where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation contemplates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(2001).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV).  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

After careful review of the evidence of record, the Board 
concludes that entitlement to an initial disability 
evaluation in excess of 50 percent for PTSD is not warranted 
at any time during the pendency of this appeal.  The evidence 
of record does not more nearly approximate the criteria for a 
rating in excess of 50 percent pursuant to the regulations.  
The Board finds that occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, have not been 
shown.  

According to an October 1998 VA examination report, the 
examiner diagnosed the veteran with anxiety disorder, not 
otherwise specified, with features of PTSD, and dysthymia.  
The veteran experienced stress due to his chronic physical 
condition, his sister's recent death, and chronic mood 
symptoms.  The examiner assigned a GAF of 55.  The examiner 
summarized that the veteran had several different symptoms in 
several different categories.  The examiner felt that the 
veteran did not meet the DSM-IV criteria for PTSD, but he did 
have anxiety disorder, not otherwise specified, with features 
of PTSD.  The examiner concluded that the veteran was able to 
manage his own financial affairs.

According to a July 1999 VA Mental Hygiene Clinic outpatient 
record, the examiner diagnosed severe chronic PTSD causing 
social, occupational, and interpersonal impairment.  The 
examiner added that the veteran's PTSD, in combination with 
orthopedic, chronic medical problems, and severe chronic 
pain, made the veteran unemployable.  According to a January 
2000 VA Mental Hygiene Clinic outpatient record, although the 
examiner assigned a GAF of 40 he/she did not indicate that it 
was due only as a result of PTSD.  As noted in earlier 
medical evidence, the veteran had a number of medical 
disorders in addition to PTSD.  Given this ambiguity, the 
Board finds that this evidence does not more nearly 
approximate the criteria for a rating in excess of 50 percent 
for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

According to an April 2000 VA medical report, the veteran 
failed to report for his scheduled PTSD examination.  As 
noted above, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).

According to an April 2001 VA Mental Hygiene outpatient 
report, the examiner diagnosed the veteran with chronic, 
severe PTSD due to exposure to combat during the Vietnam War 
resulting in social isolation and occupational impairment, 
and a GAF score of 45.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter, 8 Vet. App. at 242.  

In this case, an additional VA examination is necessary to 
establish the veteran's entitlement to an initial rating in 
excess of 50 percent for PTSD.  The Board notes that the VA 
and non-VA treatment records do not provide adequate 
information for rating purposes.  As noted previously in this 
decision, the veteran was notified of a scheduled VA 
examination in April 2000.  Thereafter, the RO informed the 
veteran in the May 2000 supplemental statement of the case 
that, due to his failure to appear for the scheduled 
examination, it would decide the issue based on the evidence 
of record.  38 C.F.R. § 3.655.

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the medical evidence previously discussed and 
the written statements submitted by the veteran and his 
representative.  Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  It is important to note that, as a 
lay person untrained in the fields of medicine and/or 
science, the veteran is not competent to render medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits with 
respect to a rating in excess of 50 percent.  Therefore, the 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected PTSD.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's PTSD has resulted in frequent 
periods of hospitalization.  As noted above, although the 
evidence indicates that the veteran may be unable to work, it 
is due to a combination of the veteran's service-connected 
PTSD and various nonservice-connected disorders.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of this issue 
to the VA Central Office for consideration of an extra-
schedular evaluation, is not warranted.


ORDER

Service connection for hepatitis C, including as due to Agent 
Orange exposure, arthritis of multiple joints and back and 
bilateral carpal tunnel syndrome, as due to being struck by 
lightening, hypertension and gout is denied.

Entitlement to an initial rating for PTSD in excess of 50 
percent is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

